Citation Nr: 0114898	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  97-09 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals, fracture, fusion, cervical spine, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for scar, bone donor 
site, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

William H. Donnelly, Associate Counsel



INTRODUCTION

This veteran had active military service from May 1973 to 
June 1975, with 2 years and 9 months prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which (based on an increased rating 
claim received on January 8, 1996) continued a 20 percent 
rating for service-connected cervical spine disability and 
also continued a 10 percent rating for a service-connected 
scar at a bone donor site on the left hip.  The case was 
remanded to the RO in October 1998 to comply with the 
veteran's hearing request.  However, he withdrew the hearing 
request in April 2000. 

By rating decision in October 2000, the RO increased the 
disability rating for the service-connected postoperative 
residuals, fracture, cervical spine, from 20 percent to 40 
percent, effective from January 8, 1996.  


FINDINGS OF FACT

1.  The veteran's service-connected postoperative residuals, 
fracture, fusion, cervical spine, result in severe limitation 
of motion and x-ray evidence of status post spinal fusion 
spanning C2 through C4. 

2.  The veteran's service-connected scar, bone donor site, is 
tender but does not impair the function of the veteran's hip.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of a 
disability rating in excess of 40 percent for service-
connected postoperative residuals, fracture, fusion, cervical 
spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5290 (2000).

2.  The criteria for entitlement to assignment of a 
disability rating in excess of 10 percent for service-
connected scar, bone donor site, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes three 
VA examination reports, as well as numerous VA outpatient 
records and the veteran's service medical records.  
Significantly, no additional pertinent evidence has been 
identified by the veteran.  Moreover, the Board in October 
1998 remanded the case for a hearing, and although a hearing 
was not held at the request of the veteran, further medical 
evidence was developed and submitted.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to increased disability 
ratings for limitation of motion of the cervical spine and 
scar tenderness.  The discussions in the rating decision, 
statement of the case, supplemental statement of the case and 
other communications have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board, 
therefore, finds that the notice requirements of the new law 
have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The two issues before the Board arise from increased rating 
claims.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet.App. 55 
(1994).

I.  Cervical Spine Disability.

The veteran's service-connected postoperative residuals, 
fracture, cervical spine, have been rated by the RO under the 
provisions of Diagnostic Codes 5285 and 5290.  Under Code 
5285, residuals of a fracture of a vertebra without cord 
involvement warrant a 60 percent rating if there is abnormal 
mobility requiring a neck brace (jury mast).  In other cases, 
rate in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Diagnostic Code 5290 for limitation of 
motion of the cervical spine provides for a maximum 30 
percent rating for severe limitation of motion.   

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  However, 
these provisions are not applicable in the present case as 
the veteran has been assigned the maximum schedular rating 
for limitation of motion.  Johnston v. Brown, 10 Vet. App. 
80, 84-5 (1997).

The veteran suffers from a limitation of motion of the 
cervical spine as a result of surgery to the neck following a 
motorcycle accident in October 1971.  The applicable 
diagnostic code for such is 5290; the disability rating is 
based upon the extent of the limitation.  The latest VA 
examination, dated November 1999, clearly showed that there 
was a very significant loss of motion in the cervical spine.  
Flexion was limited to 10 degrees.  Extension was to 15 
degrees, and lateral flexion was t 10 degrees bilaterally.  
Rotation was to 15 degrees right and to 10 degrees left.  
Recognizing this severe limitation of motion, the RO properly 
awarded the maximum 30 percent rating under Code 5290.  
Further, in recognition of the fusion, the RO added 10 
percent for demonstrable deformity of vertebral body under 
Code 5285 for a total rating of 40 percent.  The Board 
completely agrees with the RO's assignment of this 
evaluation.  

In order to merit a higher disability rating, the veteran 
must establish entitlement under another diagnostic code.  A 
diagnosis of ankylosis, or complete bony fixation of the 
spine, can merit a rating of 60% for a favorable angle or 
100% if marked deformity or the involvement of other major 
joints are present with an unfavorable angle.  38 C.F.R. 
§§ 4.71a, Diagnostic Code 5286. However, none of the medical 
records diagnose this condition, and so consideration of this 
Diagnostic Code is not appropriate.

As noted earlier, a 60 percent disability rating is merited 
in cases where there has been a fracture of a vertebra 
without involvement of the spinal cord and a neck brace is 
required.  38 C.F.R. §§  4.71a, Diagnostic Code 5285.  The 
veteran did use a cervical collar for a time following her 
surgery, but use was discontinued as healing progressed.  
There is also no evidence of cord involvement, so assignment 
of a  60 percent disability rating under Code 5285 is not 
appropriate.

In sum, while the Board acknowledges the significant cervical 
spine disability, under applicable rating criteria a rating 
in excess of the current 40 percent is not warranted. 

II.  Scar, Bone Donor Site.

The remaining issue involves the proper rating for the 
service-connected scar at the site on the left hip where a 
piece of bone was harvested for use in the fusion of the 
cervical spine.  A 10 percent rating is currently in effect 
under Diagnostic Code 7804.  

Diagnostic Code 7804 provides for a 10 percent disability 
rating for superficial scars which are shown to be tender and 
painful.  38 C.F.R. § §  4.118; Diagnostic Code 7804.  This 
is the highest rating under this Code.  Diagnostic Code 7805 
allows for rating of scars based upon the limitation of 
function of the affected body part.  

At a November 1999 examination, a VA doctor examined the hip 
and x-rays of the donor site, and concluded that it was 
"very highly unlikely" that the hip pain, which the veteran 
alleged prevented her from walking at times, was related to 
the bone harvest.  Instead, the examiner was of the opinion 
that the pain could be due to underlying degenerative joint 
disease or perhaps fibromyalgia.  As the current 10 percent 
rating is the highest available under Diagnostic Code 7804 
and as there is no limitation of function attributable to the 
scar so as to warrant application of Diagnostic Code 7805, 
the Board must find that the preponderance of the evidence is 
against entitlement to a rating in excess of the current 10 
percent.  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
with regard to both issues, but the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that her service connected disorders has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  While the veteran has reported 
some decrease in income due to the disabilities, the Board 
believes that the currently assigned schedular ratings fully 
contemplate the impairment of earning capacity claimed by the 
veteran.  The veteran has not demonstrated a marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making determinations as to both issues, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991) and the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to either issue.


ORDER

The appeal is denied as to both issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

